Title: From Benjamin Franklin to Cadwallader Colden, 11 October 1750
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Oct. 11. 1750
I have learnt by different hands, that Dr. Mitchel continues in a bad State of Health, which I suppose obliges him to drop his Correspondencies. ’Tis a Loss to us all.
Messrs. Bertram and Evans did not go their intended Journey to Lake Erie, but are both safe at home. Mr. Weiser is just return’d from Onondago, and gives a melancholly Account of the declining State of the English and Encrease of the French Interest among the Six Nations. I hope the Interview intended with them by your Government will be a Means of securing their Attachment to the British Nation. Methinks a great deal depends on you in this important Affair.
I wish you all the Satisfaction that Ease and Retirement from Publick Business can possibly give you: But let not your Love of Philosophical Amusements have more than its due Weight with you. Had Newton been Pilot but of a single common Ship, the finest of his Discoveries would scarce have excus’d, or atton’d for his abandoning the Helm one Hour in Time of Danger; how much less if she had carried the Fate of the Commonwealth.
Forgive this Freedom, and believe me to be, with the sincerest Esteem and Affection, Dear Sir, Your obliged humble Servant
B Franklin

P.S. All my Electrical Papers are transcribing for a Gentleman in Boston, to whom I shall send them per next Post thro’ your Hands. If you please you may keep them a Week or two to peruse; and if you find any thing in them worth Copying, ’tis at your Service. My last Paper, which you have not yet seen, is the largest, and the fullest on the Nature and Operations of the Electrical Matter.

 Addressed: To  The honble Cadwalader Colden Esqr  New York Free  B Franklin
